Citation Nr: 9915220	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  98-04 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to an original evaluation in excess of 10 
percent for atrophy of the testicles, azoospermia, with a 
history of varicocele and chronic epididymitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from June 1988 to 
January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997, rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).  That decision granted service connection for 
atrophy of the testicles, azoospermia with a history of 
varicocele and chronic epididymitis, evaluated as 
noncompensable, effective July 28, 1994.  This appeal also 
arises from a February 1998 rating determination in which the 
RO denied entitlement to service connection for bilateral 
hearing loss.

In a February 1999 rating determination, the RO granted a 10 
percent disability evaluation for the testicular disability 
effective July 28, 1994.  

As the veteran noted disagreement with the assignment of the 
initial rating and properly perfected his appeal the 
propriety of the rating during the time period from the date 
of receipt of the original claim through the point in time 
when a final resolution has been reached, is currently before 
the Board.  Grantham v. Brown, 114 F.3d 1156 (1997); 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
Although the RO had not evaluated the veteran's claim in 
light of Fenderson, the Board finds that there has been no 
due process violation.  That is, the RO has considered the 
appropriate evaluation for the entire period since the 
effective date of the grant of service connection. 

In a June 1998 letter, the veteran, through his 
representative, requested service connection for depression 
secondary to his testicular disability.  As this issue is not 
properly before the Board, it is referred to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  There is no competent evidence of a current hearing loss 
in either ear as defined by VA.

2. The veteran's service-connected atrophy of the testicles, 
azoospermia, with a history of varicocele and chronic 
epididymitis is manifested by scrotal pain and bilateral 
atrophic testes; there has been no demonstration of complete 
atrophy of either testicle, recurrent symptomatic infection 
requiring drainage or frequent hospitalization (greater than 
two times per year), or the need for continuous intensive 
management at any time since the effective date of the grant 
of service connection.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The criteria for a rating in excess of 10 percent for 
atrophy of the testicles, azoospermia, with a history of 
varicocele and chronic epididymitis have not been met at any 
time since the effective date for the grant of service 
connection.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.115a, 4.115b, Diagnostic Codes 7523, 7525 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  If the disorder is 
sensorineural hearing loss, service connection may be granted 
if manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  The 
determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385 
(1998), which states that hearing loss will be considered to 
be a "disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  

The threshold question that must be resolved with regard to 
the veteran's claim is whether he has presented evidence that 
his claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  A well-grounded 
claim is a plausible claim, meaning a claim that appears to 
be meritorious on its own or is capable of substantiation.  
Epps.  An allegation that a disorder is service connected is 
not sufficient; the veteran must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or in some cases lay evidence of the 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps, at 1468; 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay person's observations 
are competent.  See Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  Epps, 1469.  VA may, 
however, dependent on the facts of the case, have a duty to 
notify him of the evidence needed to support his claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  The veteran has not indicated the existence 
of any evidence that, if obtained, would make his claim well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996).

A review of the veteran's service medical records 
demonstrates that at the time of his May 1988 enlistment 
examination, he had thresholds of 25, 15, 5, 15, and 10 
decibels, in the right ear, and 20, 5, 5, 15, and 20, in the 
left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  

At the time of a July 1988 audiological examination, the 
veteran had readings of 25, 20, 10, 30, and 30 decibels, in 
the left ear, and 25, 15, -5, 10, and 5, in the right ear, at 
500, 1000, 2000, 3000, and 4000 Hertz.  An April 1990 
audiological evaluation found the veteran to have readings of 
25, 20, 10, 20, and 25 decibels, in the left ear, and 15, 10, 
5, 5, and 5, in the right ear, at 500, 1000, 2000, 3000, and 
4000 Hertz.  At the time of a February 1991 audiological 
examination, the veteran was found to have readings of 10, 5, 
0, 10, and 15 decibels, in the left ear, and 0, 5, 0, 5, and 
5, in the right ear, at the 500, 1000, 2000, 3000, and 4000 
Hertz.  

At the time of the veteran's January 1992 service separation 
examination, readings of 5, 10, 5, 0, and 5 decibels, in the 
right ear, and 10, 5, 0, 10, and 15, in the left ear, were 
reported at 500, 1000, 2000, 3000, and 4000 Hertz.  

At the time of an October 1997 VA audiological examination, 
the veteran reported that he began to have difficulty hearing 
after his return from the Gulf War.  He noted that he had 
difficulty hearing his wife and that he had to turn the 
volume up on the television.  He also reported having 
difficulty with dizziness and some head spins.  

The examiner noted that the veteran did not respond to his 
name when he was called for the examination even though he 
was only six feet away.  He further reported that as the 
veteran entered the audiometric booth, he claimed that he 
could not hear the examiner.  He also noted that thereafter, 
the veteran had no difficulty responding to questions at a 
normal conversation level.  Audiometric examination revealed 
readings of 20, 30, 20, 15, and 20 decibels, in the right 
ear, and 20, 20, 10, 25, and 35, in the left ear, at 500, 
1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing 
scores were found to be 100 percent.

The examiner noted that the hearing sensitivity was within 
normal limits, bilaterally, with excellent speech 
recognition.  He further reported that speech reception 
levels were well within normal limits and that ipsilateral 
stapedial reflexes were present and obtained at levels within 
normal limits, bilaterally.  He observed that the veteran's 
responses to air conduction thresholds were quite variable 
and elevated and in poor agreement with the speech reception 
thresholds.  He indicated that the veteran was counseled and 
re-instructed several times with his responses improving.  
The veteran was found to be able to follow instructions, 
answer questions, and repeat words at normal conversational 
levels.  

The examiner also noted that the veteran's spouse called 
later in the day and complained that the veteran did not have 
an accurate test done at the VA.  He further indicated that 
the veteran brought three tests done by different hearing aid 
dispensers in October 1997 for his review.  The examiner 
noted that these three tests revealed different results and 
varied responses to pure tone testing.  The examiner further 
observed that the tests done by Treasure Valley Hearing Aid 
Center and Directional Hearing Aid Service included only air 
conduction and thresholds, which was insufficient testing for 
a diagnosis.  He further indicated that the third test done 
by Miracle Ear included speech testing but it did not agree 
with the testing done at VA.  He noted that the thresholds 
for air and speech were much worse than the VA testing and 
also worse than the other two examinations.  He reported that 
during the VA testing, the veteran was able to repeat words 
at the 65-decibel level but that the testing done at Miracle 
Ear suggested that he could hear nothing at that level.  He 
further noted that the veteran had several air conduction 
thresholds that were equal to or worse than the ipsilateral 
stapedial reflex thresholds, which further supported the 
invalidity of the testing done by Miracle Ear.  He indicated 
that none of the examinations obtained by the hearing aid 
dispensers were valid for rating purposes.  

At his June 1998 hearing, the veteran reported that he was an 
aviation machinist in service.  He related that he had worked 
on engines and helicopters at the squadron.  He testified 
that he worked more in the kitchen during the Gulf War.  He 
noted that he wore cranial earmuff covers when working on 
engines.  The veteran reported that on his most recent VA 
examination, he was guessing as to when he was hearing the 
sounds.  He noted that a noncompensable evaluation would 
satisfy his appeal.  The veteran agreed to have another 
audiological evaluation and to not press the buttons unless 
he heard any sound on the next examination.  

In August 1998, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported having difficulty hearing the television from a 
distance.  He continued to report having been exposed to 
military noise from helicopters .  He further noted that a 
50-mm gun had been fired near him, causing his ears to ring.  
He indicated that he would get this ringing periodically.  

Audiological evaluation performed at that time revealed 
readings of 15, 15, 10, 15, and 15 decibels, in the right 
ear, and 20, 15, 10, 20, and 20 in the left ear, at 500, 
1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing 
was 100 percent in the right ear and 96 percent in the left 
ear.  

The examiner noted that the test results were consistent with 
the previous VA examination and that the thresholds were 
within normal limits and actually slightly better than the 
October 1997 test.  He indicated that the pure tone average 
and speech reception thresholds were in good agreement.  He 
further observed that speech recognition testing revealed 
excellent scores, bilaterally.  The examiner noted that the 
veteran's hearing was within normal limits, bilaterally.  

While the Board notes that the veteran was found to have a 
hearing loss as defined by Hensley on at least one occasion 
during his period of active service and at the time of his 
October 1997 VA examination,  the decibel level readings and 
speech recognition scores reported on the most recent VA 
examinations demonstrate that he does not have a present 
hearing loss as defined under 38 C.F.R. § 3.385.  While the 
veteran has expressed his belief that he currently has a 
hearing loss which is related to service, he is not medically 
qualified to diagnose a current hearing loss within the 
meaning of 38 C.F.R. § 3.385.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see Clyburn, v. West, No. 97-1321 (U.S. Vet. 
App. April 2, 1999).  The results of the examinations 
provided by Miracle Ear, might be read as providing evidence 
of current hearing loss.  However, at least one medical 
professional has found that the Miracle Ear evaluations were 
inadequate for VA purposes.  The veteran's claim for service 
connection is not well grounded as there is no competent 
evidence of a current hearing loss for VA rating purposes.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see 
Gilpin v. Brown,  155 F.3d 1353 (Fed. Cir. 1998). 

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.

The Court has held in a long line of cases that if the 
appellant fails to submit a well-grounded claim, VA is under 
no duty to assist him in any further development of the 
claim. 38 U.S.C.A. § 5107(a); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); see also Grottveit, 5 Vet. App. at 
93; 38 C.F.R. § 3.159(a).  The appellant's representative 
contends that, regardless of the Court's decisions pertaining 
to this issue, VA expanded its duty to assist the appellant 
in developing evidence to include the situation in which a 
well-grounded claim has not been submitted.  Veterans 
Benefits Administration Manual M21- 1, Part III, Chapter 1, 
1.03(a), and Part VI, Chapter 2, 2.10(f) (1998).  The 
representative further contends that the M21-1 provisions 
indicate that the claim must be fully developed prior to 
determining whether the claim is well grounded, and requests 
that the claim be remanded in order to fulfill this duty to 
assist.

The Board is required to follow the precedent opinions of the 
Court.  38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 2 
Vet. App. 8, 14 (1991).  Subsequent to the revisions to the 
M21-1 manual, in Meyer v. Brown, 9 Vet. App. 425 (1996), the 
Court held that the Board is not required to remand a claim 
for additional development, in accordance with 38 C.F.R. § 
19.9, prior to determining that a claim is not well-grounded.  
The veteran's representative has asserted that the Board 
cannot rely on the Court's decision in Meyer, because the 
Court relied on a flawed definition of the term "well 
grounded."  However, as has just been noted, the Board does 
not have the option of ignoring decisions of the Court.  

Further, in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
the Federal Circuit upheld the Court's interpretation of 38 
U.S.C.A. § 5107(a) and held that VA has no duty to assist a 
claimant in the absence of a well-grounded claim.  The Board 
is not bound by an administrative issuance that is in 
conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
See Schroeder v. West, 97-131 (Feb 8, 1999) (per curium) (en 
banc); Bernard v Brown, 4 Vet. App. 384, 394 (1993).  The 
Board has determined, therefore, that, in the absence of a 
well-grounded claim, VA has no duty to assist the appellant 
in developing his case.


Atrophy of the Testicles, Azoospermia, With a History of 
Varicocele and Chronic Epididymitis

Service connection is in effect for atrophy of the testicles, 
azoospermia, with a history of varicocele and chronic 
epididymitis, which has been assigned a 10 percent evaluation 
under the provisions of Diagnostic Codes 7523 and 7525.  
Diagnostic Code 7523 concerns atrophy of the testes.  Under 
this code, complete atrophy of one testis is assigned a 
noncompensable rating.  Complete atrophy of both testes is 
assigned a 20 percent evaluation.  Diagnostic Code 7525 
provides for the evaluation of chronic epididymo-orchitis, on 
the basis of urinary tract infection.  A urinary tract 
infection is assigned a 10 percent disability rating when 
there is required long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management.  38 C.F.R. § 4.115a.  A 30 percent 
disability rating is warranted for recurrent symptomatic 
urinary tract infections requiring drainage/frequent 
hospitalization (greater than two times/year) and/or 
requiring continuous intensive management.  (There are no 
criteria listed for any evaluation less than 10 percent for 
urinary tract infection; in every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.)

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

A review of the veteran's service medical records 
demonstrates that he was seen on numerous occasions for 
testicle pain and infertility.  

On an April 1993 scrotal ultrasound, there were no masses 
found.  Both testicles were somewhat small and hypoechoic 
suggesting atrophy of indeterminate etiology.  The examiner 
indicated that etiologies such as hyperpyrexia, old 
inflammatory disease, and venous/arterial occlusion, should 
be considered.  The epididymis did not appear swollen and 
there was no fluid surrounding either testicle.  

At the time of a July 1994 VA outpatient visit, the veteran 
was found to have some "vague little" thickening of the 
globus minor of the left epididymis, which was probably two 
to three millimeters in diameter.  There was also some 
thickening of the right globus minor but it was less than on 
the left.  Both testes were soft. 

At the time of a December 1994 VA examination, the veteran 
was found to have testes half the expected size of normal.  

In October 1997, the veteran was afforded a VA examination.  
The examiner noted that the veteran did not give a history of 
any prior epididymitis or infection of the genital tract.  He 
also noted that the veteran did not report a history of acute 
swelling of either testicle.  The left testicle was bigger 
than the right and it was uncomfortable for the veteran to 
wear underwear.  The veteran indicated that light pressure on 
the scrotum gave him a lot of pain.  He reported that three 
weeks ago he observed that the left testicle was getting a 
little harder and that the right testicle was getting bigger.  
He noted that they would vary in size from time to time.  He 
indicated that left testicle tenderness had been present 
since 1993 and that the right testicle had had less 
tenderness in the last year.  He noted that light touch 
elicited "a lot" of pain, which lasted hours, so he avoided 
any contact with the scrotum.  

The veteran reported that he had had aspermia since 1991.  He 
further noted that sexual intercourse was painful so he only 
had sex one time per month on average.  Pain with intercourse 
had gradually become worse although there was no pain in the 
penis with erection.  The pain was away from the penis.  
Erection seemed normal except for associated pain with the 
perineum and scrotum.  The veteran took ibuprofen for the 
pain.  

Physical examination revealed normal genitalia externally.  
The left testicle measured "4 x 2.5 x 3" while the right 
testicle measured "3.5 x 2.5 x 3."  Exquisite tenderness 
was noted at the lower end of each testicle at the part of 
the epididymis.  The area could hardly be touched.  There was 
no varicocele.  

It was the examiner's impression that there was no atrophy of 
the testicles; that the veteran had apparent chronic 
epididymitis with no history of acute epididymitis being 
elicited; and that there was no varicocele.  

At the time of his June 1998 hearing, the veteran testified 
that a VA doctor had told him that both testes were 
atrophied.  He noted that he had had a decrease in the size 
of his right testicle.  The veteran also testified as to 
having constant pain in the testicle area and of not wearing 
any underwear.  He also reported swelling since 1992.  He 
further indicated that he was unable to find one of his 
testicles.  The veteran also noting having problems with 
walking and of having to sleep in a particular position to 
avoid pain.  He further testified that he had never had 
tuberculosis.  

Outpatient treatment records received subsequent to the 
veteran's hearing demonstrate that he was seen in March 1998 
with complaints of chronic vesicular pain for the past 
several years.  Physical examination revealed some thickening 
of the epididymis.  The testes were atrophic but of normal 
consistency.  It was the examiner's impression that the 
veteran had chronic epididymis.  

At the time of an April 1998 visit, the veteran continued to 
report having pain and discomfort.  Examination showed the 
right testis was soft, atrophic, and smaller than the left 
testis.  Some induration and tenderness was noted on the left 
side in the globus major.  An ultrasound revealed some soft 
tissue mass superior to the right testicle.  Physical 
examination of that area revealed no abnormality.  

In December 1998, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
complained of pain in both testicles.  He noted that the 
testicles hurt all the time, although it was usually only one 
at a time.  He indicated that even light pressure exacerbated 
the pain.  The pain was intermittently worse with erection 
but sexual intercourse and ejaculation made the symptoms 
better.  He described depression due to constant pain.  He 
noted that it was difficult to have social interactions with 
his mood swings.  The veteran denied dysuria, hematuria, 
urinary frequency, or urinary incontinence.  He noted that he 
had no difficulty obtaining an erection.  He reported using 
an occasional Naproxen for testicular pain.  

Physical examination revealed a normal circumcised phallus 
without tenderness, lesions, or discharge.  The left testicle 
was soft and tender and measured 4 x 4 x 2 centimeters.  The 
right testicle was soft and measured 3.5 x 2 x 2 centimeters 
and was tender.  Bilateral varicoceles were palpated, the 
left being greater than the right.  There were no inguinal 
hernias present and rectal examination revealed a normal 
sized nontender prostate without nodules.  

The examiner noted that an echogram of the scrotum performed 
on July 29, 1998, showed no scrotal or testicular masses or 
other substantial masses within the testicles.  Bilateral 
varicoceles were noted.  Diagnoses of bilateral varicoceles, 
not likely the cause of pain, and chronic epididymitis, as 
likely as not the cause of the veteran's pain, were rendered.  

The Board is of the opinion that an evaluation in excess of 
10 percent is not warranted for atrophy of the testicles, 
azoospermia, with a history of varicocele and chronic 
epididymitis.  The Board notes that an April 1993 ultrasound 
revealed somewhat small and hypoechoic testicles, suggesting 
atrophy of indeterminate etiology.  However, VA examinations 
performed in October 1997 and December 1998 revealed no 
atrophy of the testicles.  The veteran was also not found to 
have atrophy of the testicles at the time of an April 1998 
outpatient visit.  While the veteran was found to have 
somewhat smaller than normal testicles on several occasions, 
he has at no time been found to have complete atrophy of the 
testicles.  Recurrent symptomatic urinary tract infections 
requiring drainage/frequent hospitalization (greater than two 
times/year) and/or requiring continuous intensive management 
has also not been shown.  The veteran's symptoms translate to 
no more than a 10 percent disability evaluation under either 
code.  

The Board has also considered all applicable provisions of 
38 C.F.R. Parts 3 and 4 but finds no basis for an allowance.  
In this regard, the Board notes that 38 C.F.R. § 3.321(b)(1) 
provides for an extra-schedular evaluation in exceptional 
cases where the schedular evaluations are found to be 
inadequate.  38 C.F.R. § 3.321(b)(1) (1998).  The veteran has 
not asserted, nor does the evidence suggest, that the regular 
schedular criteria are inadequate to evaluate his disability.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for bilateral hearing loss is denied.  

An original evaluation in excess of 10 percent for atrophy of 
the testicles, azoospermia, with a history of varicocele and 
chronic epididymitis, is denied.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

